J-A29005-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    R.M.P.                                      :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                         Appellant              :
                                                :
                                                :
                  v.                            :
                                                :
                                                :
    E. K.                                       :    No. 773 WDA 2021

                       Appeal from the Order Entered June 10, 2021
               In the Court of Common Pleas of Blair County Civil Division at
                                  No(s): 2021 GN 287

BEFORE:         BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED: FEBRUARY 8, 2022

            R.M.P. (“Mother”) appeals from the order dated June 7, 2021, and

entered on June 10, 2021, which denied her petition to relocate with the

parties’ minor child, P.K. (“Child”), from Blair County, Pennsylvania, to

Kingston, Tennessee, and awarded Mother and E.K. (“Father”) shared legal

custody and shared physical custody of Child, in accordance with a schedule

delineated in the order.             After careful review, we vacate the order and

remand for further proceedings.

            We glean the following relevant facts and procedural history from the

record. Mother and Father never married. They are the natural parents of

Child, born in November of 2018. The parties resided together with Child in

Hollidaysburg, Pennsylvania, until approximately January of 2020, when the


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29005-21



parties separated and Mother moved in with her family in Duncansville,

Pennsylvania.    After the parties’ separation, Mother and Father began

following an informal 3/4/4/3 rotating custody schedule, which allowed each

party equal time with Child.

      On February 4, 2021, Mother filed a complaint seeking sole legal

custody and primary physical custody of Child, followed by a relocation

petition on March 5, 2021, seeking permission to relocate with Child to

Kingston, Tennessee.      Father opposes Mother’s proposed relocation to

Tennessee with Child.    A custody relocation hearing was held on April 28,

2021, during which both parties testified.

      Following the hearing, the trial court issued an opinion, in which it set

forth the following factual findings:

                                    MOTHER

      Mother is twenty-three years old and resides in Duncansville,
      Pennsylvania with the subject minor [C]hild along with Mother’s
      father and Mother’s siblings. Mother is employed full[-]time as
      an assistant manager at Aeropostale retail store. [Child] attends
      the YMCA Early Learning Center when Mother is working.

      Although Mother has immediate family in Blair County, Mother is
      seeking to relocate with [Child] to Kingston, Tennessee, where
      she also has extended family. Mother testified that her father,
      along with her siblings[,] are also planning on relocating to
      Tennessee.     Mother indicated she believes she can obtain
      employment at an Aeropostale store in Tennessee. Mother
      indicates she has taken her daughter to Tennessee several times
      and their lives will improve with the relocation. If the relocation
      is granted, Mother suggests Father could receive periods of
      custody with [Child], such as one long weekend each month or
      in weekly increments over the summer.



                                        -2-
J-A29005-21



                                    FATHER

      Father is twenty-five years old and resides in Hollidaysburg,
      Pennsylvania, by himself and [with] his daughter when he has
      his periods of custody. Father works full[-]time as a mechanic
      for Stuckey Automotive, working 7:00 [a.m.] to 4:00 [p.m.]

      Father testified that he was first made aware that Mother was
      seeking to relocate to Tennessee with the parties’ daughter in
      February 2021, after he received the relocation notice in the
      mail. Father was surprised by Mother’s petition to relocate[] and
      was under the impression that the parties would continue to
      share an equal custody rotation with … [C]hild. Father believes
      that his relationship with his daughter would diminish if Mother
      was granted permission to relocate with … [C]hild to Tennessee.
      Father states that all of his family lives in Blair County, and
      [C]hild sees these family members on a regular basis. Father
      further states that he is financially stable in Blair County[] and[,]
      while Mother intends to relocate, her employment in Tennessee
      is speculative.

Trial Court Opinion (“TCO I”), 6/10/21, at 2-4 (unnecessary capitalization

and citations to record omitted).

      In conjunction with its opinion, the trial court issued an order awarding

shared legal custody and shared physical custody of Child and denying

Mother’s petition for relocation.   See Trial Court Order (“Custody Order”),

6/10/21, at 2. The trial court directed that, as long as Mother chooses to

remain in Blair County, Pennsylvania, the parties shall maintain an equal,

physical custody schedule. However, if Mother chooses to relocate without

Child, she shall immediately notify the court so an appropriate schedule can

be formulated. Id.

      On July 2, 2021, Mother filed a timely notice of appeal, along with a

timely concise statement of errors complained of on appeal, pursuant to


                                      -3-
J-A29005-21



Pa.R.A.P. 1925(a)(2). Herein, Mother presents the following issues for our

review:

     I.     Did the trial court err and/or abuse its discretion by
            entering an order denying Mother’s petition for relocation
            and establishing a Custody Order without delineating and
            assessing the factors to consider when awarding custody
            pursuant to 23 Pa.C.S. § 5328(a)?

     II.    Did the trial court err and/or abuse its discretion by not
            properly applying the custody relocation factors set forth in
            23 Pa.C.S. § 5337(h)?

     III.   Did the trial court err and/or abuse its discretion by
            entering an order that is contrary to the best interests of …
            [C]hild when it denied Mother’s petition for relocation?

     IV.    Did the trial court err and/or abuse its discretion by not
            properly applying the relocation factor set forth in 23
            Pa.C.S. § 5337(h)(1): “The nature, quality, extent of
            involvement and duration of the child’s relationship with
            the party proposing to relocate and with the non-relocating
            party, siblings and other significant persons in the child’s
            life[?]”

     V.     Did the trial court err and/or abuse its discretion by not
            properly applying the relocation factor set forth in 23
            Pa.C.S. § 5337(h)(6): “Whether the relocation will enhance
            the general quality of life for the party seeking the
            relocation, including, but not limited to, financial or
            emotional benefit or educational opportunity[?]”

     VI.    Did the trial court err and/or abuse its discretion by not
            properly applying the relocation factor set forth in 23
            Pa.C.S. § 5337(h)(7): “Whether the relocation will enhance
            the general quality of life for the child including but not
            limited to, financial or emotional benefit or educational
            opportunity[?]”

     VII.   Did the trial court err and/or abuse its discretion by
            improperly applying the relocation factor set forth in 23
            Pa.C.S. § 5337(h)(8): “The reasons and motivation of each
            party for seeking or opposing the relocation[?]”



                                     -4-
J-A29005-21


     VIII. Did the trial court err and/or abuse its discretion in finding
           that Mother’s employment in Tennessee is speculative?

     IX.      Did the trial court err and/or abuse its discretion in finding
              that Father was first made aware that Mother was seeking
              to relocate to Tennessee with the parties’ daughter in
              February 2021, when he received the relocation notice in
              the mail and by finding that Father was surprised by
              Mother’s petition to relocate[?]

Mother’s Brief at 10-12 (unnecessary capitalization omitted).

     We review Mother’s claims under the following scope and standard of

review:

           [T]he appellate court is not bound by the deductions or
           inferences made by the trial court from its findings of fact,
           nor must the reviewing court accept a finding that has no
           competent evidence to support it…. However, this broad
           scope of review does not vest in the reviewing court the
           duty or the privilege of making its own independent
           determination…. Thus, an appellate court is empowered to
           determine whether the trial court’s incontrovertible factual
           findings support its factual conclusions, but it may not
           interfere with those conclusions unless they are
           unreasonable in view of the trial court’s factual findings[]
           and[,] thus, represent a gross abuse of discretion.

     R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
     (quoting Bovard v. Baker, 775 A.2d 835, 838 (Pa. Super.
     2001)). Moreover,

           on issues of credibility and weight of the evidence, we
           defer to the findings of the trial court who has had the
           opportunity to observe the proceedings and demeanor of
           the witnesses.

           The parties cannot dictate the amount of weight the trial
           court places on evidence. Rather, the paramount concern
           of the trial court is the best interest of the child. Appellate
           interference is unwarranted if the trial court’s consideration
           of the best interest of the child was careful and thorough,
           and we are unable to find any abuse of discretion.



                                        -5-
J-A29005-21


        R.M.G., Jr., supra at 1237 (internal citations omitted). The test
        is whether the evidence of record supports the trial court’s
        conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa.
        Super. 2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014) (some internal brackets

omitted).

        When awarding any form of custody, a court must conduct a thorough

analysis of the best interests of the child based on the custody factors set

forth in section 5328(a) of the Child Custody Act (23 Pa.C.S. §§ 5321-

5340).1 See J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (stating
____________________________________________


1   Those custody factors are:

        (1) Which party is more likely to encourage and permit frequent
        and continuing contact between the child and another party.

        (2) The present and past abuse committed by a party or
        member of the party’s household, whether there is a continued
        risk of harm to the child or an abused party and which party can
        better provide adequate physical safeguards and supervision of
        the child.

        (2.1) The information set forth in section 5329.1(a) (relating to
        consideration of child abuse and involvement with protective
        services).

        (3) The parental duties performed by each party on behalf of the
        child.

        (4) The need for stability and continuity in the child’s education,
        family life and community life.

        (5) The availability of extended family.

        (6) The child’s sibling relationships.

        (7) The well-reasoned preference of the child, based on the
        child’s maturity and judgment.
(Footnote Continued Next Page)


                                           -6-
J-A29005-21



that a court’s failure to properly consider all the section 5328(a) factors in

arriving at a custody determination constitutes an error as a matter of law).

        Additionally, section 5337(h) delineates the factors which a court is

required to consider when deciding whether to grant a proposed relocation.2


(Footnote Continued) _______________________

        (8) The attempts of a parent to turn the child against the other
        parent, except in cases of domestic violence where reasonable
        safety measures are necessary to protect the child from harm.

        (9) Which party is more likely to maintain a loving, stable,
        consistent and nurturing relationship with the child adequate for
        the child’s emotional needs.

        (10) Which party is more likely to attend to the daily physical,
        emotional developmental, educational and special needs of the
        child.

        (11) The proximity of the residences of the parties.

        (12) Each party’s availability to care for the child or ability to
        make appropriate child-care arrangements.

        (13) The level of conflict between the parties and the willingness
        and ability of the parties to cooperate with one another. A
        party’s effort to protect a child from abuse by another party is
        not evidence of unwillingness or inability to cooperate with that
        party.

        (14) The history of drug or alcohol abuse of a party or member
        of a party’s household.

        (15) The mental and physical condition of a party or member of
        a party’s household.

        (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

2   The statutorily-mandated relocation factors are:

(Footnote Continued Next Page)


                                          -7-
J-A29005-21



“The party proposing the relocation has the burden of establishing that the

relocation will serve the best interest of the child” based on the relocation

(Footnote Continued) _______________________

      (1) The nature, quality, extent of involvement and duration of
      the child’s relationship with the party proposing to relocate and
      with the nonrelocating party, siblings and other significant
      persons in the child’s life.

      (2) The age,     developmental stage, needs of the child and the
      likely impact    the relocation will have on the child’s physical,
      educational       and   emotional     development,  taking   into
      consideration    any special needs of the child.

      (3) The feasibility of preserving the relationship between the
      nonrelocating party and the child through suitable custody
      arrangements,     considering   the   logistics  and   financial
      circumstances of the parties.

      (4) The child’s preference, taking into consideration the age and
      maturity of the child.

      (5) Whether there is an established pattern of conduct of either
      party to promote or thwart the relationship of the child and the
      other party.

      (6) Whether the relocation will enhance the general quality of life
      for the party seeking the relocation, including, but not limited to,
      financial or emotional benefit or educational opportunity.

      (7) Whether the relocation will enhance the general quality of life
      for the child, including, but not limited to, financial or emotional
      benefit or educational opportunity.

      (8) The reasons and motivation of each party for seeking or
      opposing the relocation.

      (9) The present and past abuse committed by a party or
      member of the party’s household and whether there is a
      continued risk of harm to the child or an abused party.

      (10) Any other factor affecting the best interest of the child.

23 Pa.C.S. § 5337(h).



                                          -8-
J-A29005-21



factors, and “[e]ach party has the burden of establishing the integrity of that

party’s motives in either seeking relocation or seeking to prevent the

relocation.” 23 Pa.C.S. § 5337(h)(i)(1)-(2).

      When both custody and relocation are at issue, the court must

consider both sets of factors to determine how the child’s best interests may

be served.    See A.V., 87 A.3d at 823-24 (citing 23 Pa.C.S. §§ 5328(a);

5337(h)). The trial court “shall delineate the reasons for its decision on the

record in open court or in a written opinion or order.” 23 Pa.C.S. § 5323(d).

Additionally, section 5323(d) requires the trial court to set forth its

mandatory assessment of the custody factors “prior to the deadline by which

a litigant must file a notice of appeal.” Id. (quoting C.B. v. J.B., 65 A.3d

946, 955 (Pa. Super. 2013)). See also A.M.S. v. M.R.C., 70 A.3d 830, 835

(Pa. Super. 2013) (emphasizing that our holding in C.B.—that section

5323(d) requires the trial court to delineate its reasoning at or near the time

of its decision—extends to cases that involve both custody and relocation

pursuant to section 5337). While there is no required level of detail the trial

court must set forth in support of its assessment, the explanation must

address its consideration of all relevant factors and the custody decision

must be based on those considerations. A.V., 87 A.3d at 823 (citing M.J.M.

v. M.L.G., 63 A.3d 331, 336 (Pa. Super. 2013)).

      Instantly, Mother claims that the trial court erred in making a custody

decision without first assessing the mandatory section 5328(a) custody

factors. Mother’s Brief at 10. In response, the trial court acknowledged that

                                     -9-
J-A29005-21



its June 10, 2021 opinion should have separately addressed its findings

regarding the relevant custody factors and, thus, it set forth its section

5328(a) analysis in its Pa.R.A.P. 1925(a) opinion. See Trial Court Opinion

(“TCO II”), 8/2/21, at 2-6.              The trial court further notes that its

“reasoning/findings” regarding the custody factors “are very similar to” its

findings regarding the relocation factors, as outlined in its original opinion.

Id. at 2-3.3

       Nevertheless, we have previously held that a trial court may not cure

its failure to set forth its reasoning related to the required custody and/or

relocation factors at or near the time of entering its decision by addressing

the factors in an opinion pursuant to Pa.R.A.P. 1925(a).        See A.M.S., 70

A.3d at 835 (holding that the trial court erred in not delineating its custody

and relocation factors until the time of appeal). As we explained in A.M.S.,

allowing the trial court to delay placing its reasoning on the record would be

contrary to the plain language of section 5323(d) and could result in a

litigant being forced to file a notice of appeal and concise statement without

knowing the trial court’s rationale for its order. Id. at 833-34 (citing C.B.,

65 A.3d at 952-53) (“To hold that the trial court may withhold its reasoning




____________________________________________


3While there is some overlap between the custody and relocation factors,
we note that not every factor is identical. See 23 Pa.C.S. §§ 5328(a);
5337(h).



                                          - 10 -
J-A29005-21



unless and until it issues a Rule 1925(a) opinion would be to flout the

legislative will.”)).

      Instantly, we observe that the trial judge did not issue a decision from

the bench, nor did he address his assessment regarding any of the relevant

custody and/or relocation factors at the time of the hearing.        See N.T.

Hearing, 4/28/21. Rather, the trial court issued its Custody Order on June

10, 2021, accompanied by an opinion, in which it explained its reasoning for

its custody decision and its denial of Mother’s petition to relocate.

Significantly, the trial court’s opinion contained an analysis of the section

5337(h) relocation factors; however, it was devoid of any analysis regarding

the required section 5328(a) custody factors. See TCO I at 4-6. Although

we recognize that the trial court did eventually engage in an analysis of the

custody factors in its Rule 1925(a) opinion, such opinion was filed after the

deadline by which Mother could file her notice of appeal.

      We conclude that the trial court committed an error of law by failing to

address the custody factors under section 5328(a) in its initial opinion issued

in conjunction with the Custody Order.       As noted above, section 5323(d)

requires the trial court to set forth its mandatory assessment of the custody

factors prior to the deadline by which a litigant must file a notice of appeal.

C.B., 65 A.3d at 955.     Thus, we are compelled to vacate the order and

remand this matter for further proceedings.     The trial court must consider




                                    - 11 -
J-A29005-21



the custody factors in conjunction with the relocation factors and issue a

new order addressing the parties’ custody and relocation requests.4

       Accordingly, we vacate the June 10, 2021 order awarding Mother and

Father shared legal custody and shared physical custody of Child and

denying Mother’s petition to relocate with Child, and we remand this matter

for further proceedings consistent with this memorandum.

       Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2022




____________________________________________


4 Due to our disposition of Mother’s first issue, we need not address her
remaining claims.



                                          - 12 -